Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated March 3, 2021. Claims 1 and 12 were amended. Claims 1-20 of the application are pending.

Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Richard Gollhofer on March 26, 2021.  

3.	The application has been amended as follows:
In the claims:
In claim 1, Lines 9-10, “the parameters identified by the identifying” 

--the values of the parameters identified by:
calculating current rate of heat release based on the value of each model parameter identified;
calculating current in-cylinder pressure based on the calculated value of the current rate of heat release;
calculating a generated torque of the engine based on the calculated value of the in-cylinder pressure;
calculating a control target value of the engine to achieve a drive torque requested by the driver, based on the calculated value of the generated torque of the engine;
wherein the driver requests the drive torque according to a vehicle speed and an accelerator opening, or for supporting the operation of the vehicle; and 
controlling the internal-combustion engine based on the calculated control target value of the engine--.

In claim 12, Lines 10-11, “the parameters identified by the identifying” 
has been changed to
--the values of the parameters identified by:
calculating current rate of heat release based on the value of each model parameter identified;
calculating current in-cylinder pressure based on the calculated value of the current rate of heat release;

calculating a control target value of the engine to achieve a drive torque requested by the driver, based on the calculated value of the generated torque of the engine;
wherein the driver requests the drive torque according to a vehicle speed and an accelerator opening, or for supporting the operation of the vehicle; and 
controlling the internal-combustion engine based on the calculated control target value of the engine--.

Reasons for Allowance



4.	Claims 1-20 of the application are allowed over prior art of record.

5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) testing an engine over a plurality of operating conditions and collecting engine operational data; a plurality of parameter functions are determined based on the engine operational data and using a Wiebe function for the engine operational parameters; an engine simulation model is generated based on the combustion parameters of the engine; the parameter functions include a burn duration and curve shaping factors; a burn rate parameterization function is generated and used for model based engine optimization; the burn rate Lee et al., U.S. Patent Application Publication 2007/0265805); 
 (2) modeling combustion process in an engine for engine operational simulation; the burn rate of the combustion process is modeled for different geometry and operating conditions; a single and a double Wiebe function are used in the modeling process and their parameters are calculated using a least square method of fitting to mass fraction burn (MFB) locations; the double Wiebe function model fit better to the experimental MFB profiles than the single Wiebe function; the Wiebe functions use the efficiency parameter and the shape parameter; the double Wiebe function uses these two parameters for each of the two Wiebe functions and a weighting coefficient to combine the two Wiebe functions (Yeliana et al., “Parametric study of burn durations of ethanol-gasoline blends in SI engine over variable compression ratios and EGR levels”, MTU, 2010); and
(3)  analytical functions for approximating the burn rate of the internal combustion engine using the Wiebe function; predicting the burn fraction and burn rate in the engine under differ combustion systems; determining experimental and theoretical burn fractions and burn rates at different crank angle positions; direct injection engines have strong premixed combustion phase; under those conditions, the single Wiebe function does not adequately model the heat release characteristics; the heat release characteristics in diesel engines can be modeled using two modified gamma distributions; Ghojel has developed a correlation for heat release using two Wiebe functions; one Wiebe function issued to model the pilot injection and another to model Ghojel, J.I., “Review of the development and application of the Wiebe function”, Monash University, Australia, May 2010). 

None of these references taken either alone or in combination with the prior art of record discloses a Wiebe function parameter identification method, specifically including: 
(Claim 1) “identifying values of a plurality of parameters included in a combination of at least two Wiebe functions … based on the operation data and a first difference between values of a same parameter of the first Wiebe function and the second Wiebe function” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses an information processing device, specifically including: 
(Claim 12) “identifying values of a plurality of parameters included in a combination of at least two Wiebe functions … based on the operation data and a first difference between values of a same parameter of the first Wiebe function and the second Wiebe function” in combination with the remaining elements and features of the claimed invention.
 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	March 26, 2021